Title: From Thomas Jefferson to Robert Walsh, 26 June 1824
From: Jefferson, Thomas
To: Walsh, Robert


Dear Sir
Monto
June 26. 24.
I have duly recieved your favor of the 20th recommending mr Constant to a  place in our University. the best answer I can give will be a statement of facts. our Visitors, at their meeting in April last, finding that our preparations were sfftly matured to fix a day certain for the opening of the instn, proceeded to consider the subject of Professors.  deeming it their duty to provide for their country the highest degree of instruction which could be obtained on either side of the Atlantic they laid down as principles that between a native and foreign competitor  of equal qualificns they would give a decided preference to the native, but that they would not prefer a native of 2d grade to a foreigner of the 1st. they were sensible that  Professors of the 1st grade  unemployed in other seminaries, could not be obtained here to fill all our schools and consequently that resort must be had to Europe, and of preference to the British islands as speaking our language. that it would be necessary to send a special agent for their selection, and that it would therefore be  proper to take the chance of that market of science  generally for what he could obtain better there than at home.  he is now there engaged in his researches for characters  to fulfill our views, but his success will not be known till autumn, nor will any meeting of our visitors ( 7. in number and  residing some of them in the extremities of the state) be held until that season. consequently until then all proceedings  on  the subject here are suspended . I inclose you a printed notice, in which you will find the number of general titles of our schools.  with such other  particularities as might be interesting to those who contemplate an attendance on the University, our system of buildings is handsome, commodious, of a varied and chaste  style of architecture not equalled I think by any establishment in the US. you know the salubrity of the country, it’s general face and fertility and I wish you could be tempted to revisit it since this improvement. it is a ride of 4. days only by the stage from Philadelphia. you would find at Monticello a hearty welcome, and I should take a pleasure in  conducting you to this my last my Adieu to the world. not relinquishing  this hope entirely, I add assurances of my constant esteem and great respectTh:J.